IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0842
                              Filed June 17, 2020


IN THE INTEREST OF C.R.,
Minor Child,

W.R. and D.R., Grandparents,
      Petitioners-Appellees,

T.R., Mother,
       Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Samantha Gronewald,

Judge.



      A mother appeals the court order terminating her parental rights to a child.

AFFIRMED.




      Nicholas A. Bailey of Bailey Law Firm, P.L.L.C., Altoona, for appellant.

      Jeremy M. Evans of Carr Law Firm, P.L.C., Des Moines, for appellees.




      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                            2


VAITHESWARAN, Presiding Judge.

         The paternal grandparents of a child, who also served as the child’s

guardians, petitioned to terminate the parental rights of the child’s mother. The

district court granted the petition. On appeal, the child’s mother contends “the

district court incorrectly found that termination was appropriate pursuant to Iowa

Code section 600A.8(9) [(2018)] and was in the child’s best interest.” See In re

Q.G., 911 N.W.2d 761, 770 (Iowa 2018) (describing termination proceedings under

chapter 600A as “a two-step process” requiring proof of “a threshold event” and

proof that termination “is in the best interest of the child” (citations omitted)).1

         Iowa Code section 600A.8(9) requires the petitioner to establish that “[t]he

parent has been imprisoned for a crime against the child, the child’s sibling, or

another child in the household.” The mother concedes the grandparents “met the

threshold issue under Iowa Code section 600A.8(9), as [she] is currently

incarcerated for the death of [the child’s] sibling.” See Q.G., 911 N.W.2d at 770

(noting father “does not dispute . . . that he was incarcerated for a crime against

one of his children”).

         That leaves us with the question of whether termination was in the child’s

best interests. Id. at 771. The mother asserts the bond she established with the

child, her continuing efforts to maintain contact, the “love and support” she could

provide, her “good prison record,” and her expectation “of parole within the next

five years” all weighed against termination. On our de novo review, we disagree.




1   The father did not appeal the termination of his parental rights to the child.
                                           3


        The mother was sentenced to a fifty-year indeterminate prison term on a

conviction of child endangerment causing death. She had been in prison for more

than nine years of the nearly-eleven-year-old child’s life, and she was not slated to

discharge her sentence until 2032. Although she testified there was a “possibility”

of parole in the summer of 2019, she could not “say that with any certainty.” She

also agreed she was “denied parole eight different times.”

       The mother acknowledged she had not seen the child since “September 18,

2009” and had no phone contact with her for over two years. She recognized in-

person prison visits with the child “would be somewhat traumatic” and, if she were

paroled, the child would require time to get reacquainted with her. Ultimately, she

agreed it was not “fair for [the child] to wait” for her to be a physical parent.

       The mother’s testimony alone supports the district court’s conclusion that

termination of her parental rights was in the child’s best interests. In addition, the

child’s therapist testified contact would be detrimental to the child. Finally, the

child’s guardian ad litem recommended termination and stated, “[T]o do otherwise

would cause severe trauma and danger to this bright, promising, wonderful girl.”

       We affirm the termination of the mother’s parental rights to the child.

       AFFIRMED.